COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  ROBERT G. HOULE,                                 §                No. 08-17-00189-CV

                        Appellant,                 §                   Appeal from the

  v.                                               §                 210th District Court

  CASCO INVESTMENTS, INC. AND                      §              of El Paso County, Texas
  JOSE LUIS CASILLAS: JLC
  VENTURES,                                        §                  (TC# 2011-2614)

                         Appellees.            §
                                             ORDER

       Prior to filing his notice of appeal, Appellant filed in the trial court a Statement of Inability

to Afford Payment of Courts Costs or an Appeal Bond. See TEX.R.CIV.P. 145. The court reporter,

Erika Wright, filed a sworn challenge to Appellant’s Statement of Inability. With the recent

amendments of TEX.R.CIV.P. 145 and TEX.R.APP.P. 20.1, the Texas Supreme Court made

significant changes to the procedures for determining whether a party can be required to pay costs

in the trial court and on appeal. Rule 145 governs a party’s claim that the party is unable to afford

costs for preparation of the appellate record. TEX.R.CIV.P. 145; TEX.R.APP.P. 20.1, cmt. We

conclude that it is necessary for the trial court to conduct a hearing as contemplated by Rule 145.

       It is therefore ordered that the trial court conduct a hearing to determine whether Appellant

is able to afford to pay for the appellate record. The hearing should be conducted as soon as

practicable, but Appellant must be given ten days’ notice of the hearing. See TEX.R.CIV.P. 145.


                                                  1
        The trial court must issue an order which complies with TEX.R.CIV.P. 145(f)(6). In the

event that the trial court finds that Appellant can afford to pay costs, Appellant can challenge that

ruling by motion filed in this Court pursuant to TEX.R.APP.P. 145(g) no later than ten days after

the order is signed. The trial court shall forward its order to the District Clerk of El Paso County,

Texas as soon as practicable after the hearing, but no later than three days after the order is signed.

The District Clerk shall prepare and forward a supplemental clerk’s record containing the order to

this Court as soon as possible, but no later than five days after the trial court files the order. It will

not be necessary for the court reporter to file a record of the hearing unless the trial court rules that

Appellant is able to afford to pay for the appellate record. All appellate deadlines shall be

suspended pending resolution of these issues. The Court will issue an order reestablishing the

appellate deadlines.

        IT IS SO ORDERED this 15th day of September, 2017.
                                                         PER CURIAM
Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                    2